PER CURIAM.
Clyde Walton Patterson seeks to appeal the district court’s order denying relief on his motion filed under 28 U.S.C. § 2255 (2000). Patterson may not appeal from the denial of relief on his § 2255 motion unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of ap-pealability will not issue for claims addressed by a district court on the merits absent “a substantial showing of the denial *439of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). As to claims dismissed by a district court solely on procedural grounds, a certificate of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason would find it debatable whether the petition states a valid claim of the denial of a constitutional right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct in its procedural ruling.’ ” Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)), cert, denied, — U.S. -, 122 S.Ct. 318, 151 L.Ed.2d 237 (2001). We have reviewed the record and conclude for the reasons stated by the district court that Patterson has not satisfied either standard. See United States v. Patterson, Nos. CR-97-459; CA-00-2546-7-14 (D.S.C. filed June 13, 2002 & entered June 14, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.